Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-31 have been examined.

Drawings
2.	The drawings filed on 01/21/2020 are acceptable for examination proceedings.

Specification
3.	The specification filed on 01/21/2020 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/25/2021 are being considered by the examiner.

Priority
5.	Application No. 17219128, filed on 03/31/2021, now U.S. Patent #11210424 is a continuation of 16/748532, filed on 01/21/2020. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is January 21, 2020.	

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Internet Communications
7. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

                   Claim Rejections - 35 USC §112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

a.    In claims 1,10, 15, 24 and 31, the term "Particular" in the limitation renders the claim indefinite because the specification lacked some standard for 
b.    In claims 1,11,25,26 and 27, the term "Likehood" in the limitation renders the claim indefinite because the specification lacked some standard for measuring the degree intended and, therefore, properly rejected as indefinite under 35 U.S.C. 112, second paragraph. Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992).

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


10.	Claims 1-31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,424 (hereinafter refereed as ‘424 patent.) Although 
The following is referring to the independent claim


[Symbol font/0xB7]  	As per independent claims 1,2,11,16 and 25 
		Independent claims 1,2,11,16 and 25 of the instant application and claims 1 and 11, of the ‘424 patent recite similar limitation. The above independent claims, namely claims 1,2,11,16 and 25 of the instant/present application would have been obvious over independent claims 1 and 11, of the ‘424 patent because each and every element of the above independent claims 1,2,11,16 and 25 of the present application is anticipated by the corresponding independent claims 1 and 11 of the ‘424 patent.

The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 3-10,12-15,17-24 and 26-31
Claims 3-10,12-15,17-24 and 26-31of the instant application is also anticipated by claim 2-10 and 12-20 of the ‘424 patent since the corresponding claims further recite similar/same limitation of the same subject matter.




‘424 US Patent
Instant / current application No.16/748,532
1. A computer implemented method comprising: storing, at a server computer executing within a protected environment, a plurality of media items, each of the media items corresponding to one of a plurality of different status values; receiving, from a requesting computing device that is outside the protected environment, a request to send a plurality of media items outside the protected environment to a client computing device; computing, using a plurality of machine learning systems executed by the server computer, each of the machine learning systems having been trained with one of the plurality of status values as an output, a plurality of likelihood values of a particular status value for the client computing device; the training the machine learning systems having comprised receiving, by the server computer executing within a protected environment, instructions to generate and train a particular machine learning system, using attribute values associated with personal data records as inputs, and existence or non-existence of a one of the plurality of different status values as outputs, the server computer storing first data comprising a plurality of attribute values for a plurality of the personal data records and second data indicating, for each personal data record of the plurality of personal data records, whether the personal data record has the status value, the server computer being configured to train the machine learning system in the protected environment only if the 
. A computer-implemented method, the method being executed after the following steps have occurred: first data identifying one or more status values of a plurality of personal data records having been sent to a server computer executing within a protected environment from a processor server and stored in a de-identified manner through a generation of a unique identifier for each personal data record using a unique identifier generation scheme and encrypted using an encryption scheme; second data comprising a plurality of attributes for each of the plurality of personal data records having been sent to the server computer from a database and stored in a de-identified manner through a generation of the unique identifier for each personal data record using the unique identifier generation scheme and encrypted using the encryption scheme; the method comprising: electronically transmitting, to the server computer executing within the protected environment, instructions to generate a machine learning system and to train the machine learning system using the first data and the second data; the server computer being configured to train the machine learning system from within the protected environment only if the first data and the second data satisfy a first criterion and is configured to transmit the trained machine learning system only if the trained machine learning system satisfies a second criterion; receiving the trained machine learning system from the protected environment; using the trained machine learning system, determining, for each of a plurality of sets of attributes, a likelihood that a personal data record corresponding to the set of attributes has a particular status value; in response to determining that the likelihood that the personal data record corresponding to the set of attributes has the particular status value is greater than a threshold value, sending one or media items to a client computing device.

8. The method of claim 2, further comprising: receiving, in the protected environment, third data comprising unique identifiers for a second plurality of personal data records who received media relating to the status value; receiving, in the protected environment, future status value data for a third plurality of personal data records; identifying a subset of the second plurality of personal data records who have the status value; based on the future status value data, identifying a percentage of the second plurality of personal data records who received a benefit after receiving the media relating to the status value; sending, from the protected environment, data indicating the percentage of the second plurality of personal data records who received a benefit after receiving the media relating to the status value.


9. (Original) The method of claim 1, further comprising training the machine learning system with a first set of parameters; and determining that the trained machine learning system does not satisfy the second criterion and, in response, training the machine learning system using a second set of parameters.

; receiving, from outside the protected environment, a request to generate and train a machine learning system using a subset of the first data comprising one or more of the plurality of attributes as inputs and a subset of the second data indicating whether a personal data record has a status value as outputs; determining, in the protected environment, whether the first data and second data satisfy a first criterion with relation to the status value; only if the first data and second data satisfy the first criterion with respect to the status value, training a machine learning system using the subset of the first data as inputs and the subset of the second data as outputs; determining whether the trained machine learning system satisfies a second criterion; only if the trained machine learning system satisfies the second criterion, transmitting the trained machine learning system outside the protected environment in response to the request.
10. The method of claim 2, wherein the status value is a particular medical diagnosis or prescription.



3. The method of claim 2, wherein the first criterion is a minimum number of instances in the second data of a personal data record having the status value.
7. (Original) The method of claim 1, the second criterion being a maximum fraction of population at risk.

maximum fraction of population at risk.
8. (Original) The method of claim 7, further comprising computing the maximum fraction of population at risk as a quotient of a number of instances in the subset of the first data of a patient having the status value and a number of positive predictions of the status value from applying the trained machine learning system to each of the plurality of personal data records in the first data.

5. The method of claim 4, wherein the maximum fraction of population at risk is computed as a quotient of a number of instances in the subset of the first data of a patient having the status value and a number of positive predictions of the status value from applying the trained machine learning system to each of the plurality of personal data records in the first data.
16. (Original) The non-transitory computer-readable storage media of claim 11, the first criterion being a minimum number of instances in the second data of a particular personal data record having the status value.

6. The method of claim 2, further comprising: receiving, in the protected environment, third data comprising unique identifiers for a second plurality of personal data records who received media relating to the status value; determining, in the protected environment, a percentage of the plurality of the second plurality of personal data records who have the status value; sending, from the protected environment, data indicating the percentage of the second plurality of personal data records who have the status value.
9. (Original) The method of claim 1, further comprising training the machine learning system with a first set of parameters; and determining that the trained machine learning system does not satisfy the second criterion and, in response, training the machine learning system using a second set of parameters.

7. The method of claim 6, further comprising: determining that the percentage of the second plurality of personal data records who have the status value satisfies a third criterion; only sending the data indicating the percentage of the second plurality of personal data records who have the status value in response to determining that the percentage of the second plurality of personal data records who have the status value satisfies the third criterion.
training the machine learning system with a first set of parameters; determining that the trained machine learning system does not satisfy the second criterion and, in response, training the machine learning system using a second set of parameters.


9. (Original) The method of claim 1, further comprising training the machine learning system with a first set of parameters; and determining that the trained machine learning system does not satisfy the second criterion and, in response, training the machine learning system using a second set of parameters.

9. The method of claim 2, wherein training the machine learning system comprises: training the machine learning system with a first set of parameters; determining that the trained machine learning system does not satisfy the second criterion and, in response, training the machine learning system using a second set of parameters.
20. (Original) The non-transitory computer-readable storage media of claim 11, the status being a particular medical diagnosis or prescription.

10. The method of claim 2, wherein the status value is a particular medical diagnosis or prescription.

31. The system of claim 25, wherein the status value is a particular medical diagnosis or prescription.
1. (Currently amended) A computer implemented method comprising: storing, at a server computer executing within a protected environment, a plurality of media items, each of the media items corresponding to one of a plurality of different status values; receiving, from a requesting computing device that is outside the protected environment, a request to send a plurality of media items outside the protected environment to a client computing device; computing, using a plurality of machine learning systems executed by the server computer, each of the machine 

storing first data comprising a plurality of attributes for a plurality of personal data records and second data indicating, for each personal data record of the plurality of personal data records, whether the personal data record has the status value; wherein the server computer is configured to only train the machine learning system in the a likelihood that a personal data record corresponding to the set of attributes has the status value; if the likelihood that the personal data record corresponding to the set of attributes has the status value is greater than a threshold value, sending one or more media items to a client computing device corresponding to the personal data record.



12. The method of claim 11, wherein the first criterion is a minimum number of instances in the second data of a personal data record having the status value.

17. (Original) The non-transitory computer-readable storage media of claim 11, the second criterion being a maximum fraction of population at risk.

13. The method of claim 11, wherein the second criterion is a maximum fraction of population at risk.
3. (Original) The method of claim 1, further comprising the server computer requesting attribute data from an outside attribute database based on information received from the client computing device.

14. The method of claim 11, further comprising: storing a plurality of data records comprising a data record for each personal data record corresponding to a client computing device that received the one or more media items; sending, to the server computer, the plurality of data records; receiving, from the server computer, data indicating a percentage of the plurality of data records corresponding to a personal data record that has the status value.
20. (Original) The non-transitory computer-readable storage media of claim 11, the status being a particular medical diagnosis or prescription.

15. The method of claim 11, wherein the status value is a particular medical diagnosis or prescription.

11. (Currently amended) One or more non-transitory computer-readable 

a memory storing instructions which, when executed by the one or more processors, causes performing, in a protected environment: storing first data comprising a plurality of attributes for a plurality of personal data records and second data indicating, for each personal data record of the plurality of personal data records, secure data relating to a status value of the personal data record; receiving, from outside the protected environment, a request to generate and train a machine learning system using a subset of the first data comprising one or more of the plurality of attributes as inputs and a subset of the second data indicating whether a personal data record has a status value as outputs; determining, whether the first data and second data satisfy a first criterion with relation to the status value; only if the first data and second data satisfy the first criterion with respect to the status value, training a machine learning system using the subset of the first data as inputs and the subset of the second data as outputs; determining whether the trained machine learning system satisfies a second criterion; only if the trained machine learning system satisfies the second criterion, transmitting the trained machine learning system outside the protected environment in response to the request.

20. The system of claim 16, wherein the instructions, when executed by the one or more processors, further cause performing, in the protected environment: receiving third data comprising unique identifiers for a second plurality of personal data records who received media relating to the status value; determining a percentage of the plurality of the second plurality of personal data records who have the status value; sending, from the protected environment, data indicating the percentage of the second plurality of personal data records who have the status value.


17. The system of claim 16, wherein the first criterion is a minimum number of instances in the second data of a personal data record having the status value.
17. (Original) The non-transitory computer-readable storage media of claim 11, the second criterion being a maximum fraction of population at risk.

18. The system of claim 16, wherein the second criterion is a maximum fraction of population at risk.


19. The system of claim 18, wherein the maximum fraction of population at risk is computed as a quotient of a number of instances in the subset of the first data of a patient having the status value and a number of positive predictions of the status value from applying the trained machine learning system to each of the plurality of personal data records in the first data.
19. (Original) The non-transitory computer-readable storage media of claim 11, further comprising sequences of instructions which when executed by one or more processors cause the one or more processors to execute: training the machine learning system with a first set of parameters; and determining that the trained machine learning system does not satisfy the second criterion and, in response, training the machine learning system using a second set of parameters.
21. The system of claim 20, wherein the instructions, when executed by the one or more processors, further cause performing, in the protected environment: determining that the percentage of the second plurality of personal data records who have the status value satisfies a third criterion; only sending the data indicating the percentage of the second plurality of personal data records who have the status value in response to determining that the percentage of the second plurality of personal data records who have the status value satisfies the third criterion.
18. (Original) The non-transitory computer-readable storage media of claim 17, further comprising sequences of instructions which when executed by one or more processors cause the one or more processors to execute: computing the maximum fraction of population at risk as a quotient of a number of instances in the subset of the first 
14. (Original) The non-transitory computer-readable storage media of claim 11, further comprising sequences of instructions which when executed by one or more processors cause the one or more processors to execute: receiving, from the requesting computing device that is outside the protected environment, particular attributes for a client computing device; and determining, based on the particular attributes, whether to serve a particular media item to the client computing device.

in the protected environment: receiving third data comprising unique identifiers for a second plurality of personal data records who received media relating to the status value; receiving, future status value data for a third plurality plurality of personal data records who have the status value; based on the future status value data, identifying a percentage of the second plurality of personal data records who received a benefit after receiving the media relating to the status value; sending, from the protected environment, data indicating the percentage of the second plurality of personal data records who received a benefit after receiving the media relating to the status value.


23. The system of claim 16, wherein training the machine learning system comprises: training the machine learning system with a first set of parameters; determining that the trained machine learning system does not satisfy the second criterion and, in response, training the machine learning system using a second set of parameters.
20. (Original) The non-transitory computer-readable storage media of claim 11, the status being a particular medical diagnosis or prescription.
24. The system of claim 16, wherein the status value is a particular medical diagnosis or prescription.
18. (Original) The non-transitory computer-readable storage media of claim 17, further comprising sequences of instructions which when executed by one or more processors cause the one or more processors to execute: computing the maximum fraction of population at 

plurality of attributes for a plurality of personal data records and second data indicating, for each personal data record of the plurality of personal data records, whether the personal data record has the status value; wherein the server computer is configured to only train the machine learning system in the protected environment if the first data and the second data satisfy a first criterion and is only configured to transmit the trained machine learning system if the trained machine learning system satisfies a second criterion; receiving the trained machine learning system from the protected environment; using trained machine learning system, determining, for each of a plurality of sets of attributes, a likelihood that a personal data record corresponding to the set of attributes has the status value; sending one or more media items to the client computing device corresponding to the personal data record.

18. (Original) The non-transitory computer-readable storage media of claim 17, further comprising sequences of instructions which when executed by one or more processors cause the one or more processors to execute: computing the maximum fraction of population at risk as a quotient of a number of instances in the subset of the first data of a patient having the status value and a number of positive predictions of the status value from applying the trained machine learning system to each of the plurality of personal data records in the first data.

determining that the likelihood that the personal data record corresponding to the set of attributes has the status value is greater than a threshold value and, in response, performing the sending of the one or more media items to a client computing device corresponding to the personal data record.
6. (Original) The method of claim 1, the first criterion being a minimum number of instances in the second data of a particular personal data record having the status value.

14. (Original) The non-transitory computer-readable storage media of claim 11, further comprising sequences of instructions which when executed by one or more processors cause the one or more processors to execute: receiving, from the requesting computing device that is outside the protected environment, particular attributes for a client computing device; and determining, based on the particular attributes, whether to serve a particular media item to the client computing device.

27. The system of claim 25 wherein the instructions, when executed by the one or more processors, further cause performing: determining a value of sending the one or more media items to the client computing device based, at least in part, on the likelihood that the personal data record corresponding to the set of attributes has the status value.
6. (Original) The method of claim 1, the first criterion being a minimum number of instances in the second 

wherein the first criterion is a minimum number of instances in the second data of a personal data record having the status value.


29. The system of claim 25, wherein the second criterion is a maximum fraction of population at risk.
18. (Original) The non-transitory computer-readable storage media of claim 17, further comprising sequences of instructions which when executed by one or more processors cause the one or more processors to execute: computing the maximum fraction of population at risk as a quotient of a number of instances in the subset of the first data of a patient having the status value and a number of positive predictions of the status value from applying the trained machine learning system to each of the plurality of personal data records in the first data.

29. The system of claim 25, wherein the second criterion is a maximum fraction of population at risk.

30. The system of claim 25, wherein the instructions, when executed by the one or more processors, further cause performing: storing a plurality of data records comprising a data record for each personal data record corresponding to a client computing device that received the one or more media items; sending, to the server computer, the plurality of data records; receiving, from the server computer, data indicating a percentage of the plurality of data records corresponding to a personal data record that has the status value.



Allowable Subject Matter
11.	Claims 1-31 are allowed.
12.	The following is an examiner’s statements of reasons for allowance:
13. 	 The following references disclose the general subject matter recited in independent claim 1, 2,11,16 and 25.  

Tuschman et al. (US Publication No. 2019/0102,802) provide A method and system provides for: training at least one machine-learning method of 
Guyon et al. (US Publication No. 2003/0172043) provide systems and methods for enhancing knowledge discovered from data using a learning machine in general and a support vector machine in particular. In particular, the present invention comprises methods of using a learning machine for diagnosing and prognosing changes in biological systems such as diseases. Further, once the knowledge discovered from the data is determined, the specific relationships discovered are used to diagnose and prognose diseases, and methods of detecting and treating such diseases are applied to the biological system.
Zarandioon et al. (US 10,713,589 B1) provide multiple computing devices of a machine learning service of a provider network, where multiple computing devices are provided to a shuffle request specification, which specifies a shuffle operation to be performed on a first data set having multiple observation records, which are contained in multiple files. The shuffle request 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 2,11,16 and 25. For this reason, the specific claim limitations recited in independent claim taken as whole are found to be novel and allowable.

14.	 The dependent claims 2-10, 12-15, 17-24 and 26-31 which are dependent on the above independent claims being further limiting to the independent claims 1, 2,11,16 and 25 definite and enabled by the specification are also allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





A.G.
March 19, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434